Exhibit 10.2
SECURITY AGREEMENT


This SECURITY AGREEMENT, dated as of February 28, 2008 (this “Agreement”), is
among CHINA NORTH EAST PETEROLUM HOLDINGS LIMITED, a Nevada corporation (the
“Company” or the “Debtor”) and the holders of the Company’s 8% Secured
Debentures due February 27, 2012 and issued on February 28, 2008 in the original
aggregate principal amount of U.S. $15,000,000 (collectively, the “Debentures”)
signatory hereto, their endorsees, transferees and assigns (collectively, the
“Secured Party”).


W I T N E S S E T H:


              WHEREAS, pursuant to the Securities Purchase Agreement (as defined
in the Debentures), the Secured Party has agreed to extend the loan in the
principal amount of U.S. $15,000,000.00 to the Company evidenced by the
Debentures;


             WHEREAS, in order to induce the Secured Party to extend the loan,
the Debtor has agreed to execute and deliver to the Secured Party this Agreement
and to grant the Secured Party a security interest in certain property of such
Debtor to secure the prompt payment, performance and discharge in full of all of
the Company’s obligations under the Debentures.
 
  NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Party hereto hereby agree as follows:


              1.              Certain Definitions. As used in this Agreement,
the following terms shall have the meanings set forth in this Section 1.  Terms
used but not otherwise defined in this Agreement that are defined in Article 9
of the UCC (such as “account”, “chattel paper”, “commercial tort claim”,
“deposit account”, “document”, “equipment”, “fixtures”, “general intangibles”,
“goods”, “instruments”, “inventory”, “investment property”, “letter-of-credit
rights”, “proceeds” and “supporting obligations”) shall have the respective
meanings given such terms in Article 9 of the UCC under the laws of the State of
New York.


(a)           “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following personal property of the Debtor, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):
 
 
1

--------------------------------------------------------------------------------

 
 
(i)             All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with Debtor’s businesses and all improvements thereto; and (B) all
inventory;


(ii)            All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, rights under any of the Organizational Documents, agreements
related to the Pledged Securities (except with respect to the Company’s
ownership of the registered capital of Song Yuan North East Petroleum Technical
Service Co. Ltd. (“Song Yuan Technical”), which shall be subject to the terms
provided in the Onshore Share Pledge Agreement, licenses, distribution and other
agreements, computer software (whether “off-the-shelf”, licensed from any third
party or developed by Debtor), computer software development rights, leases,
franchises, customer lists, quality control procedures, grants and rights,
goodwill, trademarks, service marks, trade styles, trade names, patents, patent
applications, copyrights, and income tax refunds;
 
(iii)           All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;


(iv)           All documents, letter-of-credit rights, instruments and chattel
paper;


(v)            All commercial tort claims;


(vi)           All deposit accounts and all cash (whether or not deposited in
such deposit accounts);


(vii)          All investment property;


(viii)         All supporting obligations; and


(ix)           All files, records, books of account, business papers, and
computer programs; and

 
2

--------------------------------------------------------------------------------

 



(x)            The 8% Secured Debenture in the aggregate principal amount of
U.S.$15,000,000.00 executed by Song Yuan Technical in favor of the Company (the
“Intercompany Debenture”) and dated of even date herewith.


(xi)            66% of the registered capital of Song Yuan Technicalbeneficially
owned by the Company, and such number of shares in thefuture so as to represent,
for so long as any principal and or interest on the Debentures remain unpaid,
66% of the total registered capital of Song Yuan Technical owned by the Company,
the terms and provisions of such pledge being governed by the Onshore Share
Pledge Agreement executed by the Company and the Secured Party.  


(xii)          The products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(xi) above.


Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership, including,
without limitation, the shares of capital stock and the other equity interests
listed on Schedule B hereto (as the same may be modified from time to time
pursuant to the terms hereof), and any other shares of capital stock and/or
other equity interests of any other direct or indirect subsidiary of Debtor
obtained in the future, and, in each case, all certificates representing such
shares and/or equity interests and, in each case, all rights, options, warrants,
stock, other securities and/or equity interests that may hereafter be received,
receivable or distributed in respect of, or exchanged for, any of the foregoing
and all rights arising under or in connection with the Pledged Securities,
including, but not limited to, all dividends, interest and cash.
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
 
 
3

--------------------------------------------------------------------------------

 

(b)           “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.


                (c)            “Majority in Interest” means, at any time of
determination, the majority in interest (based on then-outstanding principal
amounts of Debentures at the time of such determination) of the Secured Party.


                (d)            “Necessary Endorsement” means undated stock
powers endorsed in blank or other proper instruments of assignment duly executed
and such other instruments or documents as Secured Party (as that term is
defined below) may reasonably request.


(e)            “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of Debtor to the Secured Party, including, without limitation, all
obligations under this Agreement, the Debentures, and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.  Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation: (i)
principal of, and interest on the Debentures and the loans extended pursuant
thereto; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Debtor from time to time under or in connection with this
Agreement, the Debentures, and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith; and
(iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving
Debtor.

 
4

--------------------------------------------------------------------------------

 


(f)            “Organizational Documents” means with respect to Debtor, the
documents by which such Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).


    (g)            “Pledged Securities” shall have the meaning ascribed to such
term in Section 4(i).


(h)            “UCC” means the Uniform Commercial Code of the State of New York
and or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time.  It is the intent of the Party that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense.  Accordingly if there are, from time to
time, changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.


           2.           Grant of Security Interest in Collateral. As an
inducement for the Secured Party to extend the loans as evidenced by the
Debentures and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all of the Obligations, the Debtor
hereby unconditionally and irrevocably pledges, grants and hypothecates to the
Secured Party a security interest in and to, a lien upon and a right of set-off
against all of their respective right, title and interest of whatsoever kind and
nature in and to, the Collateral (a “Security Interest” and, collectively, the
“Security Interests”). Notwithstanding the foregoing, the Secured Party’s
security interest with respect to the Pledged Securities and its beneficial
ownership of the registered capital of Song Yuan North East Petroleum Technical
Service Co. Ltd. shall be governed by the terms and provisions of the
Onshore Share Pledge Agreement and Option Agreement executed by the Company and
the Secured Party on the date hereof.


           3.           Delivery of Certain Collateral.  Contemporaneously or
prior to the execution of this Agreement, the Debtor shall deliver or cause to
be delivered to the Secured Party (a) any and all certificates and other
instruments representing or evidencing the Pledged Securities, and (b) any and
all certificates and other instruments or documents representing any of the
other Collateral, in each case, together with all Necessary Endorsements.  The
Debtor is, contemporaneously with the execution hereof, delivering to Secured
Party or have previously delivered to Secured Party, a true and correct copy of
each Organizational Document governing any of the Pledged Securities.

 
5

--------------------------------------------------------------------------------

 
 
                 4.             Representations, Warranties, Covenants and
Agreements of the Debtors. Except as set forth under the corresponding section
of the disclosure schedules delivered to the Secured Party concurrently herewith
(the “Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof, the Debtor represents and warrants to, and covenants and agrees with,
the Secured Party as follows:


(a)            The Debtor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by the Debtor of this Agreement and the filings contemplated therein
have been duly authorized by all necessary action on the part of such Debtor and
no further action is required by such Debtor.  This Agreement has been duly
executed by the Debtor.  This Agreement constitutes the legal, valid and binding
obligation of the Debtor, enforceable against the Debtor in accordance with its
terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.
 
    (b)           The Debtor has no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except as set forth on Schedule A attached hereto.  Except as
specifically set forth on Schedule A, the Debtor is the record owner of the real
property where such Collateral is located, and there exist no mortgages or other
liens on any such real property except for Permitted Liens (as defined in the
Debentures).  Except as disclosed on Schedule A, none of such Collateral is in
the possession of any consignee, bailee, warehouseman, Secured Party or
processor.


(c)           The Debtor is the sole owner of the Collateral (except for
non-exclusive licenses granted by Debtor in the ordinary course of business),
free and clear of any liens, security interests, encumbrances, rights or claims,
and are fully authorized to grant the Security Interests.  There is not on file
in any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that will be filed in favor of
the Secured Party pursuant to this Agreement) covering or affecting any of the
Collateral.  Except pursuant to this Agreement, as long as this Agreement shall
be in effect, the Debtor shall not execute and shall not knowingly permit to be
on file in any such office or agency any other financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Party pursuant to the terms of this Agreement).

 
6

--------------------------------------------------------------------------------

 


(d)           No written claim has been received that any Collateral or Debtor's
use of any Collateral violates the rights of any third party. There has been no
adverse decision to Debtor's claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to Debtor's right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of Debtor, threatened before any
court, judicial body, administrative or regulatory agency, arbitrator or other
governmental authority.


(e)           The Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Party at least 30 days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Secured Party a valid, perfected and continuing perfected
first priority lien in the Collateral.


(f)           This Agreement creates in favor of the Secured Party a
valid security interest in the Collateral, subject only to Permitted Liens (as
defined in the Debentures) securing the payment and performance of the
Obligations.  Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing Uniform Commercial Code financing statements shall have
been duly perfected.  Except for the filing of the Uniform Commercial Code
financing statements referred to in the immediately following paragraph, the
recordation of the Intellectual Property Security Agreement (as defined below)
with respect to copyrights and copyright applications in the United States
Copyright Office referred to in paragraph (m), the execution and delivery of
deposit account control agreements satisfying the requirements of Section
9-104(a)(2) of the UCC with respect to each deposit account of the Debtors, and
the delivery of the certificates and other instruments provided in Section 3, no
action is necessary to create, perfect or protect the security interests created
hereunder.  Without limiting the generality of the foregoing, except for the
filing of said financing statements, the recordation of said Intellectual
Property Security Agreement, and the execution and delivery of said deposit
account control agreements, no consent of any third Party and no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for (i) the execution, delivery and
performance of this Agreement, (ii) the creation or perfection of the Security
Interests created hereunder in the Collateral or (iii) the enforcement of the
rights of Secured Party and the Secured Party hereunder.

 
7

--------------------------------------------------------------------------------

 

 (g)         The Debtor hereby authorizes Secured Party to file one or more
financing statements under the UCC, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction deemed proper by
it.


 (h)         The execution, delivery and performance of this Agreement by the
Debtors does not (i) violate any of the provisions of any Organizational
Documents of Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to Debtor or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing Debtor's debt or otherwise) or
other understanding to which Debtor is a party or by which any property or asset
of Debtor is bound or affected. If any, all required consents (including,
without limitation, from stockholders or creditors of Debtor) necessary for
Debtor to enter into and perform its obligations hereunder have been obtained.


 (i)          The capital stock and other equity interests listed on Schedule B
hereto (the “Pledged Securities”) represent such capital stock and other equity
interests and registered capital owned, directly or indirectly, by the
Company.  All of the Pledged Securities are validly issued, fully paid and
nonassessable, and the Company is the legal and beneficial owner of the Pledged
Securities, free and clear of any lien, security interest or other encumbrance
except for the security interests created by this Agreement and other Permitted
Liens (as defined in the Debentures).  The registered capital of Song Yuan North
East Petroleum Technical Service Co. Ltd. has been duly recorded as being owned
by the Company in an amount equal to 90% of the total registered capital.  For
purposes hereof, the term Pledged Securities shall also include any share
capital, capital stock or registered capital of which the Company becomes an
owner after the date hereof.


(j)           The ownership and other equity interests in partnerships and
limited liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.


(k)          Except for Permitted Liens (as defined in the Debentures), the
Debtor shall at all times maintain the liens and Security Interests provided for
hereunder as valid and perfected first priority liens and security interests in
the Collateral in favor of the Secured Party until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 11
hereof.  The Debtor hereby agrees to defend the same against the claims of any
and all persons and entities. The Debtor shall safeguard and protect all
Collateral for the account of the Secured Party.  At the request of Secured
Party, the Debtor will sign and deliver to Secured Party on behalf of the
Secured Party at any time or from time to time one or more financing statements
pursuant to the UCC in form reasonably satisfactory to Secured Party and will
pay the cost of filing the same in all public offices wherever filing is, or is
deemed by Secured Party to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, the Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interests hereunder, and the Debtor
shall obtain and furnish to Secured Party from time to time, upon demand, such
releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interests hereunder.

 
8

--------------------------------------------------------------------------------

 
 
(l)           No Debtor will transfer, pledge, hypothecate, encumber, license,
sell or otherwise dispose of any of the Collateral (except for non-exclusive
licenses granted by a Debtor in its ordinary course of business and sales of
inventory by a Debtor in its ordinary course of business) without the prior
written consent of a Majority in Interest.


(m)         The Debtor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.


(n)          The Debtor shall use its reasonable efforts to obtain, if
available, through  financially sound and reputable insurers, insurance with
respect to the Collateral, including Collateral hereafter acquired, against loss
or damage of the kinds and in the amounts customarily insured against by
entities of established reputation having similar properties similarly situated
and in such amounts as are customarily carried under similar circumstances by
other such entities and otherwise as is prudent for entities engaged in similar
businesses but in any event sufficient to cover the full replacement cost
thereof.


(o)          The Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Party promptly, in sufficient detail, of any
material adverse change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Party’ security interest, through Secured Party, therein.


 (p)         The Debtor shall promptly execute and deliver to Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce the Secured Party’
security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to the Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Secured Party have been granted a security interest
hereunder, substantially in a form reasonably acceptable to Secured Party, which
Intellectual Property Security Agreement, other than as stated therein, shall be
subject to all of the terms and conditions hereof.

 
9

--------------------------------------------------------------------------------

 
 
(q)          The Debtor shall permit Secured Party and its representatives to
inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by Secured Party from time to time.


(r)           The Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.


(s)          The Debtor shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by such Debtor that may materially affect the value of the Collateral,
the Security Interest or the rights and remedies of the Secured Party hereunder.


(t)           All information heretofore, herein or hereafter supplied to the
Secured Party by or on behalf of Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.


(u)          The Debtors shall at all times preserve and keep in full force and
effect their respective valid existence and good standing and any rights and
franchises material to its business.


(v)         No Debtor will change its name, type of organization, jurisdiction
of organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Secured Party of such
change and, at the time of such written notification, such Debtor provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.


(w)         Except in the ordinary course of business, no Debtor may consign any
of its inventory or sell any of its inventory on bill and hold, sale or return,
sale on approval, or other conditional terms of sale without the consent of
Secured Party which shall not be unreasonably withheld.


(x)          Debtor may not relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Secured Party and so long as, at the time of such written notification, Debtor
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.

 
10

--------------------------------------------------------------------------------

 
 
    (y)          The Debtor was organized and remains organized solely under the
laws of the state of Nevada.


(z)            (i) The actual name of the Debtor is the name set forth
in Schedule C attached hereto; (ii) no Debtor has any trade names except as set
forth on Schedule C attached hereto; (iii) no Debtor has used any name other
than that stated in the preamble hereto or as set forth on Schedule C for the
preceding five years; and (iv) no entity has merged into Debtor or been acquired
by Debtor within the past five years except as set forth on Schedule C.


(aa)          At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to Secured Party.


            (bb)         The Debtor, in its capacity as issuer, hereby agrees to
comply with any and all orders and instructions of Secured Party regarding the
Pledged Interests consistent with the terms of this Agreement without the
further consent of Debtor as contemplated by Section 8-106 (or any successor
section) of the UCC.  Further, the Debtor agrees that it shall not enter into a
similar agreement (or one that would confer “control” within the meaning of
Article 8 of the UCC) with any other person or entity.
 
(cc)          The Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to Secured Party, or, if such delivery is not
possible, then to cause such tangible chattel paper to contain a legend noting
that it is subject to the security interest created by this Agreement.  To the
extent that any Collateral consists of electronic chattel paper, the applicable
Debtor shall cause the underlying chattel paper to be “marked” within the
meaning of Section 9-105 of the UCC (or successor section thereto).


(dd)         If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall cause such an account control agreement,
in form and substance in each case satisfactory to Secured Party, to be entered
into and delivered to Secured Party .


(ee)          To the extent that any Collateral consists of letter-of-credit
rights, the applicable Debtor shall cause the issuer of each underlying letter
of credit to consent to an assignment of the proceeds thereof to the Secured
Party.


(ff)           To the extent that any Collateral is in the possession of any
third party, the applicable Debtor shall join with Secured Party in notifying
such third party of the Secured Party’ security interest in such Collateral and
shall use its best efforts to obtain an acknowledgement and agreement from such
third party with respect to the Collateral, in form and substance reasonably
satisfactory to Secured Party.

 
11

--------------------------------------------------------------------------------

 
 
(gg)         If Debtor shall at any time hold or acquire a commercial tort
claim, such Debtor shall promptly notify the Secured Party in a writing signed
by such Debtor of the particulars thereof and grant to the Secured Party in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to Secured Party.


(hh)         The Debtor shall immediately provide written notice to the Secured
Party of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to Secured Party an assignment of claims for such accounts
and cooperate with Secured Party in taking any other steps required, in its
judgment, under the Federal Assignment of Claims Act or any similar federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.


 (ii)           The Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein, the Securities Purchase
Agreement  and in the Debenture.


 (jj)           The Debtor shall register the pledge of the applicable Pledged
Securities on the books of such Debtor and, when applicable, with the
appropriate governmental authority.  The Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Secured Party on the books of such issuer.  Further, except
with respect to certificated securities delivered to Secured Party, the
applicable Debtor shall deliver to Secured Party an acknowledgement of pledge
(which, where appropriate, shall comply with the requirements of the relevant
UCC with respect to perfection by registration) signed by the issuer of the
applicable Pledged Securities, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; and (b) at any time directed
by Secured Party during the continuation of an Event of Default, such issuer
will transfer the record ownership of such Pledged Securities into the name of
any designee of Secured Party, will take such steps as may be necessary to
effect the transfer, and will comply with all other instructions of Secured
Party regarding such Pledged Securities without the further consent of the
applicable Debtor.


(kk)          In the event that, upon an occurrence of an Event of Default,
Secured Party shall sell all or any of the Pledged Securities to another party
or Party (herein called the “Transferee”) or shall purchase or retain all or any
of the Pledged Securities, the Debtor shall, to the extent applicable: (i)
deliver to Secured Party or the Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
the Debtors and their direct and indirect subsidiaries; (ii) use its best
efforts to obtain resignations of the persons then serving as officers and
directors of the Debtors and their direct and indirect subsidiaries, if so
requested; and (iii) use its best efforts to obtain any approvals that are
required by any governmental or regulatory body in order to permit the sale of
the Pledged Securities to the Transferee or the purchase or retention of the
Pledged Securities by Secured Party and allow the Transferee or Secured Party to
continue the business of the Debtors and their direct and indirect subsidiaries.
 
 
12

--------------------------------------------------------------------------------

 
 
(ll)            Without limiting the generality of the other obligations of the
Debtors hereunder, the Debtor shall promptly (i) cause to be registered at the
United States Copyright Office all of its material copyrights, (ii) cause the
security interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
Secured Party notice whenever it acquires (whether absolutely or by license) or
creates any additional material Intellectual Property.


(mm)        The Debtor will from time to time, at the joint and several expense
of the Debtors, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be necessary or desirable, or
as Secured Party may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce their rights and remedies hereunder and
with respect to any Collateral or to otherwise carry out the purposes of this
Agreement.


(nn)          Schedule D attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Debtor as of the date hereof.  Schedule D lists
all material licenses in favor of Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof.  All material patents and
trademarks of the Debtors have been duly recorded at the United States Patent
and Trademark Office and all material copyrights of the Debtors have been duly
recorded at the United States Copyright Office.


(oo)          None of the account debtors or other persons or entities obligated
on any of the Collateral is a governmental authority covered by the Federal
Assignment of Claims Act or any similar federal, state or local statute or rule
in respect of such Collateral.


           5.            Effect of Pledge on Certain Rights. If any of the
Collateral subject to this Agreement consists of nonvoting equity or ownership
interests (regardless of class, designation, preference or rights) that may be
converted into voting equity or ownership interests upon the occurrence of
certain events (including, without limitation, upon the transfer of all or any
of the other stock or assets of the issuer), it is agreed that the pledge of
such equity or ownership interests pursuant to this Agreement or the enforcement
of any of Secured Party’s rights hereunder shall not be deemed to be the type of
event which would trigger such conversion rights notwithstanding any provisions
in the Organizational Documents or agreements to which Debtor is subject or to
which Debtor is party.

 
13

--------------------------------------------------------------------------------

 
 
           6.              Defaults. The following events shall be “Events of
Default”:


(a)   The occurrence of an Event of Default (as defined in the Debentures) under
the Debentures or under the Securities Purchase Agreement between the Company
and Secured Party dated of even date herewith;


(b)   Any representation or warranty of Debtor in this Agreement or the
Securities Purchase Agreement shall prove to have been incorrect in any material
respect when made;


(c)   The failure by Debtor to observe or perform any of its obligations
hereunder for five (5) business days after delivery to such Debtor of notice of
such failure by or on behalf of a Secured Party unless such default is capable
of cure but cannot be cured within such time frame and such Debtor is using best
efforts to cure same in a timely fashion;


(d)   If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Debtor, or a proceeding shall be commenced by Debtor, or by any
governmental authority having jurisdiction over Debtor, seeking to establish the
invalidity or unenforceability thereof, or Debtor shall deny that Debtor has any
liability or obligation purported to be created under this Agreement; or


(e)  If Debtor shall sell any securities (including any debt or equity
securities) representing capital stock of Song Yuan Technical, or grant or issue
or sell any securities or options to acquire any ownership interest in Song Yuan
Technical, such that the Debtor ceases to be the legal and beneficial owner of
90% of the capital stock (or registered capital) of Song Yuan Technical.


           7.              Duty To Hold In Trust.


(a)           Upon the occurrence of any Event of Default and at any time
thereafter, the Debtor shall, upon receipt of any revenue, income, dividend,
interest or other sums subject to the Security Interests, whether payable
pursuant to the Debentures or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Party, pro-rata
in proportion to their respective then-currently outstanding principal amount of
Debentures for application to the satisfaction of the Obligations (and if any
Debenture is not outstanding, pro-rata in proportion to the initial purchases of
the remaining Debentures).

 
14

--------------------------------------------------------------------------------

 


(b)           If Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as Secured Party of the
Secured Party; (ii) hold the same in trust on behalf of and ; and (iii) to
deliver any and all certificates or instruments evidencing the same to Secured
Party on or before the close of business on the fifth business day following the
receipt thereof by such Debtor, in the exact form received together with the
Necessary Endorsements, to be held by Secured Party subject to the terms of this
Agreement as Collateral.


           8.              Rights and Remedies Upon Default.


           (a)            Upon the occurrence of any Event of Default and at any
time thereafter, the Secured Party, acting through Secured Party, shall have the
right to exercise all of the remedies conferred hereunder and under the
Debentures, and the Secured Party shall have all the rights and remedies of a
secured party under the UCC.  Without limitation, Secured Party, shall have the
following rights and powers:


(i)             Secured Party shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Debtor shall assemble the Collateral and
make it available to Secured Party at places which Secured Party shall
reasonably select, whether at such Debtor's premises or elsewhere, and make
available to Secured Party, without rent, all of such Debtor’s respective
premises and facilities for the purpose of Secured Party taking possession of,
removing or putting the Collateral in saleable or disposable form.


(ii)             Upon notice to the Debtor by Secured Party, all rights of the
Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of the Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease.  Upon such notice, Secured Party shall have the right to
receive, any interest, cash dividends or other payments on the Collateral and,
at the option of Secured Party, to exercise in  Secured Party’s discretion all
voting rights pertaining thereto.  Without limiting the generality of the
foregoing, Secured Party shall have the right (but not the obligation) to
exercise all rights with respect to the Collateral as it were the sole and
absolute owner thereof, including, without limitation, to vote and/or to
exchange, at its sole discretion, any or all of the Collateral in connection
with a merger, reorganization, consolidation, recapitalization or other
readjustment concerning or involving the Collateral or Debtor or any of its
direct or indirect subsidiaries.

 
15

--------------------------------------------------------------------------------

 
 
(iii)           Subject to applicable law, including any limitations under the
law’s of the People’s Republic of China,  Secured Party shall have the right to
operate the business of the Debtor using the Collateral and shall have the right
to assign, sell, lease or otherwise dispose of and deliver all or any part of
the Collateral, at public or private sale or otherwise, either with or without
special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as Secured Party may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to Debtor
or right of redemption of a Debtor, which are hereby expressly waived.  Upon
each such sale, lease, assignment or other transfer of Collateral, Secured Party
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of Debtor, which are hereby waived and
released.


(iv)           Secured Party shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to Secured Party, on behalf of the Secured Party, and to
enforce the Debtors’ rights against such account debtors and obligors.


(v)            Secured Party, may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to Secured Party or its designee.


(vi)           Secured Party may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Party or any designee or any purchaser of any Collateral.


           (b)            Secured Party shall comply with any applicable law in
connection with a disposition of Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.  Secured Party may sell the Collateral without giving any warranties
and may specifically disclaim such warranties.  If Secured Party sells any of
the Collateral on credit, the Debtor will only be credited with payments
actually made by the purchaser.  In addition, the Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of Secured Party’s rights and remedies hereunder, including, without
limitation, Secured Party's right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto. The Debtor hereby agrees that Secured Party shall have the
right to sell the Pledged Securities to any third party willing to purchase the
Pledged Securities at Fair Market Value (for purposes of this Section 8,
“FMV”).  FMV shall mean the purchase price that a willing buyer would be willing
to pay and a willing seller would be willing to accept in an arm's length
transaction, provided that neither party is under any compulsion to buy or sell,
as the case may be.  The FMV shall be evidenced by a written offer or purchase
agreement, a copy of which shall be made available to the Debtor. In the event
of the sale of the Pledged Securities in accordance with this section 8, the
sale of such Pledged Securities and be deemed commercially reasonable.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)            For the purpose of enabling Secured Party to further exercise
rights and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, the Debtor hereby grants to Secured Party, for the benefit of
Secured Party and the Secured Party, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Debtor) to
use, license or sublicense following an Event of Default, any Intellectual
Property now owned or hereafter acquired by such Debtor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.


(d)           Notwithstanding anything to the contrary in this Agreement, the
parties acknowledge and agree that the rights of Secured Party with respect to
the capital stock (or registered capital) of Song Yuan  shall be subject to and
governed by the Onshore Pledge Agreement and the Option Agreement executed by
the Company and the Secured Party. 


           9.            Applications of Proceeds. The proceeds of any such
sale, lease or other disposition of the Collateral hereunder or from payments
made on account of any insurance policy insuring any portion of the Collateral
shall be applied first, to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like (including, without
limitation, any taxes, fees and other costs incurred in connection therewith) of
the Collateral, to the reasonable attorneys’ fees and expenses incurred by
Secured Party in enforcing the Secured Party’ rights hereunder and in connection
with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations pro rata among the Secured Party (based on
then-outstanding principal amounts of Debentures at the time of any such
determination), and to the payment of any other amounts required by applicable
law, after which the Secured Party shall pay to the applicable Debtor any
surplus proceeds. If, upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Party is legally entitled, the Debtors will be liable for the
deficiency, together with interest thereon, at the rate of 18% per annum or the
lesser amount permitted by applicable law (the “Default Rate”), and the
reasonable fees of any attorneys employed by the Secured Party to collect such
deficiency.  To the extent permitted by applicable law, the Debtor waives all
claims, damages and demands against the Secured Party arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Party as determined by
a final judgment (not subject to further appeal) of a court of competent
jurisdiction.

 
17

--------------------------------------------------------------------------------

 
 
          10.           Securities Law Provision.  The Debtor recognizes that
Secured Party may be limited in its ability to effect a sale to the public of
all or part of the Pledged Securities by reason of certain prohibitions in the
Securities Act of 1933, as amended, or other federal or state securities laws
(collectively, the “Securities Laws”), and may be compelled to resort to one or
more sales to a restricted group of purchasers who may be required to agree to
acquire the Pledged Securities for their own account, for investment and not
with a view to the distribution or resale thereof.  The Debtor agrees that sales
so made may be at prices and on terms less favorable than if the Pledged
Securities were sold to the public, and that Secured Party has no obligation to
delay the sale of any Pledged Securities for the period of time necessary to
register the Pledged Securities for sale to the public under the Securities
Laws.  The Debtor shall cooperate with Secured Party in its attempt to satisfy
any requirements under the Securities Laws (including, without limitation,
registration thereunder if requested by Secured Party) applicable to the sale of
the Pledged Securities by Secured Party.
 
          11.           Costs and Expenses. The Debtor agrees to pay all
reasonable out-of-pocket fees, costs and expenses incurred in connection with
any filing required hereunder, including without limitation, any financing
statements pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by Secured Party.  The Debtors shall also pay all other
claims and charges which in the reasonable opinion of Secured Party is
reasonably likely to prejudice, imperil or otherwise affect the Collateral or
the Security Interests therein.  The Debtors will also, upon demand, pay to
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts, which Secured
Party, may incur in connection with (i) the enforcement of this Agreement, (ii)
the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Party under the Debentures. Until so paid, any
fees payable hereunder shall be added to the principal amount of the Debentures
and shall bear interest at the Default Rate.


          12.           Responsibility for Collateral. The Debtors assume all
liabilities and responsibility in connection with all Collateral, and the
Obligations shall in no way be affected or diminished by reason of the loss,
destruction, damage or theft of any of the Collateral or its unavailability for
any reason.  Without limiting the generality of the foregoing, (a) neither
Secured Party nor any Secured Party (i) has any duty (either before or after an
Event of Default) to collect any amounts in respect of the Collateral or to
preserve any rights relating to the Collateral, or (ii) has any obligation to
clean-up or otherwise prepare the Collateral for sale, and (b) the Debtor shall
remain obligated and liable under each contract or agreement included in the
Collateral to be observed or performed by such Debtor thereunder.  Neither
Secured Party nor any Secured Party shall have any obligation or liability under
any such contract or agreement by reason of or arising out of this Agreement or
the receipt by Secured Party or any Secured Party of any payment relating to any
of the Collateral, nor shall Secured Party or any Secured Party be obligated in
any manner to perform any of the obligations of Debtor under or pursuant to any
such contract or agreement, to make inquiry as to the nature or sufficiency of
any payment received by Secured Party or any Secured Party in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to Secured Party or to which Secured Party or any Secured Party
may be entitled at any time or times.

 
18

--------------------------------------------------------------------------------

 
 
          13.           Security Interests Absolute. All rights of the Secured
Party and all obligations of the Debtors hereunder, shall be absolute and
unconditional, irrespective of: (a) any lack of validity or enforceability of
this Agreement, the Debentures or any agreement entered into in connection with
the foregoing, or any portion hereof or thereof; (b) any change in the time,
manner or place of payment or performance of, or in any other term of, all or
any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Debentures or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guarantee, or any other
security, for all or any of the Obligations; (d) any action by the Secured Party
to obtain, adjust, settle and cancel in its sole discretion any insurance claims
or matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to a Debtor, or a discharge of all or any part of the Security
Interests granted hereby.  Until the Obligations shall have been paid and
performed in full, the rights of the Secured Party shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy.  The Debtor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Party hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Party, then, in any such event, the Debtor’s obligations
hereunder shall survive cancellation of this Agreement, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof.  The Debtor waives all right to
require the Secured Party to proceed against any other person or entity or to
apply any Collateral which the Secured Party may hold at any time, or to marshal
assets, or to pursue any other remedy. The Debtor waives any defense arising by
reason of the application of the statute of limitations to any obligation
secured hereby.

 
19

--------------------------------------------------------------------------------

 
 
          14.           Term of Agreement. This Agreement and the Security
Interests shall terminate on the date on which all payments under the Debentures
have been indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
Section 4.11 of the Securities Purchase Agreement shall be deemed incorporated
herein and shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.


  15.           Power of Attorney; Further Assurances.
 
(a)           The Debtor authorizes Secured Party, and does hereby make,
constitute and appoint Secured Party and its officers, Secured Party, successors
or assigns with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of Secured Party or such Debtor, to,
after the occurrence and during the continuance of an Event of Default, (i)
endorse any note, checks, drafts, money orders or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of Secured Party; (ii)
to sign and endorse any financing statement pursuant to the UCC or any invoice,
freight or express bill, bill of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications and notices in connection with
accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of
Secured Party, and at the expense of the Debtors, at any time, or from time to
time, to execute and deliver any and all documents and instruments and to do all
acts and things which Secured Party deems necessary to protect, preserve and
realize upon the Collateral and the Security Interests granted therein in order
to effect the intent of this Agreement and the Debentures all as fully and
effectually as the Debtors might or could do; and the Debtor hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable for the
term of this Agreement and thereafter as long as any of the Obligations shall be
outstanding.  The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the Organizational Documents or other
documents or agreements to which Debtor is subject or to which Debtor is a
party.  Without limiting the generality of the foregoing, after the occurrence
and during the continuance of an Event of Default, Secured Party is specifically
authorized to execute and file any applications for or instruments of transfer
and assignment of any patents, trademarks, copyrights or other Intellectual
Property with the United States Patent and Trademark Office and the United
States Copyright Office.

 
20

--------------------------------------------------------------------------------

 

 (b)           On a continuing basis, the Debtor will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule C attached hereto, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by Secured Party, to perfect the Security
Interests granted hereunder and otherwise to carry out the intent and purposes
of this Agreement, or for assuring and confirming to Secured Party the grant or
perfection of a perfected security interest in all the Collateral under the UCC.


(c)           The Debtor hereby irrevocably appoints Secured Party as such
Debtor’s attorney-in-fact, with full authority in the place and instead of such
Debtor and in the name of such Debtor, from time to time in Secured Party’s
discretion, to take any action and to execute any instrument which Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of such Debtor where permitted by law, which
financing statements may (but need not) describe the Collateral as “all assets”
or “all personal property” or words of like import, and ratifies all such
actions taken by Secured Party.  This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding.


              16.           Notices. All notices, requests, demands and other
communications hereunder shall be subject to the notice provision of the
Purchase Agreement (as such term is defined in the Debentures).


              17.           Other Security. To the extent that the Obligations
are now or hereafter secured by property other than the Collateral, endorsement
or property of any other person, firm, corporation or other entity, then Secured
Party shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Party’ rights and remedies
hereunder.


          18.           Miscellaneous.
 
(a)           No course of dealing between the Debtor and the Secured Party, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(b)           All of the rights and remedies of the Secured Party with respect
to the Collateral, whether established hereby or by the Debentures or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.

 
21

--------------------------------------------------------------------------------

 
 
(c)           This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the Party with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the Party acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtor and the Secured
Party or, in the case of a waiver, by the party against whom enforcement of any
such waived provision is sought.


(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Party hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the Party that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


(e)           No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.


(f)            This Agreement shall be binding upon and inure to the benefit of
the Party and their successors and permitted assigns.  The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of each Secured Party (other than by merger).  Any Secured Party
may assign any or all of its rights under this Agreement to any Person to whom
such Secured Party assigns or transfers any Securities, provided such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of this Agreement that apply to the “Secured Party.”


(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.

 
22

--------------------------------------------------------------------------------

 

(h)          All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.  The Debtor agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Debentures in law or in
equity (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, employees or Secured
Partys) shall be commenced exclusively before the International Chamber of
Commerce to be held in the City of New York, Borough of Manhattan, United States
of America and shall be determined by three arbitrators, and otherwise held in
accordance with its rules.  Each party shall choose one arbitrator and the two
arbitrators shall choose the third.  The third arbitrator so chosen shall have a
background in either corporate finance or banking law. The arbitration shall be
conducted in the English language and the arbitration award shall include the
allocation of costs and expenses among the parties. The arbitration ruling shall
be final and binding.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. 


(i)            This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(j)            The Debtor shall indemnify, reimburse and hold harmless Secured
Party and the Secured Party and their respective partners, members,
shareholders, officers, directors, employees and Secured Party (and any other
persons with other titles that have similar functions) (collectively,
“Indemnitees”) from and against any and all losses, claims, liabilities,
damages, penalties, suits, costs and expenses, of any kind or nature, (including
fees relating to the cost of investigating and defending any of the foregoing)
imposed on, incurred by or asserted against such Indemnitee in any way related
to or arising from or alleged to arise from this Agreement or the Collateral,
except any such losses, claims, liabilities, damages, penalties, suits, costs
and expenses which result from the gross negligence or willful misconduct of the
Indemnitee as determined by a final, nonappealable decision of a court of
competent jurisdiction.  This indemnification provision is in addition to, and
not in limitation of, any other indemnification provision in the Debentures, the
Purchase Agreement (as such term is defined in the Debentures) or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

 
23

--------------------------------------------------------------------------------

 
 
(l)            Nothing in this Agreement shall be construed to subject Secured
Party or any Secured Party to liability as a partner in Debtor or any if its
direct or indirect subsidiaries that is a partnership or as a member in Debtor
or any of its direct or indirect subsidiaries that is a limited liability
company, nor shall Secured Party or any Secured Party be deemed to have assumed
any obligations under any partnership agreement or limited liability company
agreement, as applicable, of  Debtor or any if its direct or indirect
subsidiaries or otherwise, unless and until any such Secured Party exercises its
right to be substituted for Debtor as a partner or member, as applicable,
pursuant hereto.


(m)          To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of Debtor or any direct or
indirect subsidiary of Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.


[SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------






            IN WITNESS WHEREOF, the Parties hereto have caused this
Security Agreement to be duly executed on the day and year first above written.

 



  CHINA NORTH EAST PETROLEUM HOLDINGS, INC.        By:
 /s/ Wang Hongjun
  Name: Wang Hongjun   Title: Chairman and President               LOTUSBOX
INVESTMENTS LIMITED        By:
/s/ Diana The Hui Ling
  Name: Diana The Hui Ling   Title: General Counsel, signing authority pursuant
to Lotusbox Investments Limited’s Board of Directors’ Resolutions dated 25
February 2008

 
 
 
 
 

 
25


--------------------------------------------------------------------------------
